Citation Nr: 1811372	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-30 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an uvulopalatopharyngoplasty (a throat disability).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2016, a travel board hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is included in the claims file.

In December 2016, the Board remanded the appeal for additional development, including the issue of entitlement to service connection for a bilateral arm disability.  A May 2017 rating decision granted service connection for right upper extremity radiculopathy and, accordingly, an August 2017 supplemental statement of the case recharacterized that issue as entitlement to service connection for a left arm disability, as reflected above on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for throat and heart disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current lumbar strain did not manifest in service, or for many years thereafter, and is unrelated to active duty service.  The Veteran does not have lumbar arthritis.

2.  A preponderance of the evidence shows that the Veteran has not had a disability of the either shoulder at any time during the appeal period.

3.  A preponderance of the evidence shows that the Veteran has not had a disability of the left arm at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for establishing entitlement to service connection for a left arm disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's December 2016 remand, the AOJ obtained outstanding treatment records and VA opinions addressing the etiology of any current lumbar spine, shoulder and arm disorders, which the Board finds adequate for reasons described in further detail below.  These actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Spine

The Veteran in this case contends that a low back disability is due to active duty service, to include as a result of being a member of a boxing team where he claims he received thousands of blows to the body while fighting.  A March 2017 VA examination shows a diagnosis of lumbar strain.  As such, the Veteran has met the current disability requirement.  The critical issue is therefore whether any current lumbar spine disability is related to service.  There is one opinion on this matter.

At the March 2017 VA examination, a VA physician opined, following examination of the Veteran and review of the claims file, that it was less likely than not that the current lumbar spine strain was incurred in, caused by, or otherwise related to service.  The examiner reasoned that service treatment records were negative for complaints or treatment of a lumbar spine strain.  Although not noted in the opinion section, in the medical history section of the examination, the examiner noted that the Veteran claimed that his low back pain began during service during a boxing match and that since that time, he has had low back pain off and on with exertion.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Service treatment records indeed are negative for complaints or treatment related to low back pain and the Veteran's April 1955 separation examination shows a normal spine upon clinical evaluation.

Hence, as the March 2017 opinion was provided by a VA examiner and is supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  It is clear that the examiner reviewed the claims file and considered the Veteran's contentions and lay assertions regarding the onset, duration, and etiology of his lumbar spine disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no contrary opinion.

To the extent the Veteran has offered his opinion that his lumbar spine strain is related to service, his statements regarding the cause of his back condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.
In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a lumbar spine disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his lumbar spine strain was caused are not competent evidence as to a nexus.

Again, the competent and most probative evidence of record is the March 2017 VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for his conclusion, and added the weight of medical knowledge which adds to the probative value.

In addition, there is no evidence that the Veteran has ever had lumbar spine arthritis and so the provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) are not for application.

In sum, the most probative evidence of record shows that the current lumbar spine strain did not have its onset during service or for many years thereafter.  In making this finding, the Board acknowledges that a March 2006 response from the National Personnel Records Center indicates that some of the Veteran's service and/or personnel records may have been destroyed in a fire.  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  In this regard, the Board does not dispute the Veteran's assertion that he frequently boxed in service and that his back was injured at some point as a result of these activities.  Indeed, the Board afforded the Veteran a VA examination in part because it found these reports to be credible.  However, although the fire may have destroyed some service treatment records that may have corroborated these claims, the fire did not destroy the Veteran's separation examination which revealed a normal spine upon clinical evaluation.  In this case, the Board's finding that the preponderance of the evidence is against the claim relies in large part on the March 2017 VA examiner's negative opinion.  As discussed above, the examiner there also considered the Veteran's contention that his low back was first injured in service as a result of boxing but ultimately found this insufficient to support the claim - a determination he was entitled to make given the evidence of record.  The Board's finding also depends, to a lesser extent, on the fact that a lumbar strain was not diagnosed until recently.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that the discussion of the evidence relating to the Veteran's low back claim is brief.  However, such brevity reflects the lack of evidence supporting the claim more than it reflects an attempt by the Board to use language economically.  Simply stated, there is little evidence supporting the Veteran's claim for a low back disorder.
The Board has thus carefully considered the benefit-of-the-doubt rule.  The threshold for allowance of a claim is not lowered, however, and there is no presumption, either in favor of the claimant or against VA, when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In sum, the preponderance of the evidence is against the claim, and as such, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107.

Bilateral Shoulders and Left Arm

The Veteran also claims entitlement to service connection for bilateral shoulder and left arm disabilities.

A review of the medical evidence of record fails to establish a diagnosed disability of the shoulders or left arm at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he only generally complains of shoulder and left arm pain.  He does not assert that he has been specifically diagnosed with any shoulder or left arm disability or underlying pathology.

The only evidence of a bilateral shoulder or left arm problem consists of the Veteran's subjective complaints of pain.  Significantly, despite the lack of evidence of current disabilities, the Board remanded the appeal to provide the Veteran a VA examination.  In March 2017, the Veteran was specifically examined for his shoulders and arms.  The VA examiner concluded that he did not have a current shoulder or left arm diagnosis.  This is consistent with the numerous VA and private treatment records that are negative for any diagnosed left arm or shoulder disorder.  There is simply no medical evidence showing objective findings of a left arm or shoulder disorder or any underlying pathology, nor does the Veteran contend that he has been diagnosed with such.

Consideration has been given to the Veteran's contentions that he has a current bilateral shoulder and/or left arm disorder.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his shoulder and left arm pain.  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine in the context of a negative physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences shoulder and left arm pain, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a shoulder or left arm disorder.  The Veteran's opinion would also be significantly outweighed by the negative opinion from the March 2017 VA examiner and lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.

Accordingly, the first element for service connection is not met and service connection cannot be granted for a bilateral shoulder or left arm disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that its finding that there is no evidence of any current left arm or bilateral shoulder disability does not depend on an analysis of the service treatment records but rather an analysis of the evidence of record at any time during the appeal period or proximate thereto.  There is no indication that a fire which occurred in 1973 has had any impact on the Veteran's ability to present evidence of a current shoulder or left arm disability.  Regardless, in reaching this conclusion, the Board has again carefully considered the applicability of the benefit-of-the-doubt doctrine, consistent with cases where service treatment records may be missing.  
In sum, however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a left arm disability is denied.


REMAND

Regarding service connection for a heart disorder, in December 2016, the Board remanded the appeal for a VA examination.  The examiner was to examine the Veteran and provide an opinion addressing whether it was at least as likely as not that the Veteran's current heart disability was directly related to service or, if not, whether any diagnosed heart disability had been caused or aggravated by his service-connected cervical spine degenerative disc and joint disease.

In March 2017, a VA examiner diagnosed the Veteran with coronary artery disease, supraventricular arrhythmia, and implanted cardiac pacemaker.  She opined that "none of the Veteran's heart conditions noted above are due [to] service or to [service-connected] condition or aggravated by [service-connected] conditions."  

Regarding direct service connection, she reasoned that the service treatment records were negative for any heart condition during service or within two years of release from active duty.  She also noted that it was not clear what a pre-induction notation that "cardiac shadow apex of left ventricle elevated" meant given that the next statement was that the heart was not enlarged.  She concluded, however, that to the extent this suggested that there was a preexisting heart disability, "[t]he separation chest x-ray was normal thus any pre-existing cardiac condition was not aggravated."

Regarding secondary service-connection, she reasoned that sleep apnea could not have caused or aggravated any heart disorder in part because the Veteran's cardiac conditions onset prior to the diagnosis of sleep apnea.  She also stated that the Veteran is service connected for, inter alia, a lumbar spine disorder but that there is not a pathophysiologic mechanism for a lumbar spine condition to cause or aggravate any of the Veteran's cardiac conditions.

The Board finds that a clarifying addendum opinion is required.  Initially, the Board notes that the June 1952 pre-induction examination found a normal heart upon clinical evaluation and no defects were noted under the summary of defects and diagnoses.  There is no record of any examination upon entrance into service in April 1953, perhaps as a result of his records being destroyed in a fire.  Accordingly, the Veteran is presumed to have been accepted into service without any heart-related defects.  As such, to the extent the examiner finds that the notation regarding a cardiac shadow is evidence of a pre-existing disability, she must address (1) whether there is clear and unmistakable evidence that a heart disability preexisted service and (2) whether there is clear and unmistakable evidence that it was not aggravated by service.  38 U.S.C. § 1111.

In addition, it is not clear to the Board how the examiner can infer that the heart disorder was not aggravated by sleep apnea simply because the heart disorder onset prior to sleep apnea.  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 3.310(b).  The Board additionally notes that although the Board previously defined aggravation as a permanent worsening beyond the natural course of the disability, aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

Finally, the Board notes that the Veteran is not currently service connected for a lumbar spine disorder.  Rather, he is service connected for cervical spine degenerative disc and joint disease.  Moreover, as noted in the December 2016 remand, in December 2012 Dr. Pitocchi stated that the Veteran had a pacemaker implanted for carotid sinus hypersensitivity, and that he had mild plaque in the left/right internal carotid arteries which in his opinion was related to recurrent neck traumas.  Hence, the examiner should address whether there is any relationship between the service-connected cervical spine disorder and his heart disorders.

Regarding service connection for a throat disorder, in December 2016, the Board remanded the appeal for a VA examination.  The Board noted that there was evidence of in-service complaints relating to his throat as well as evidence indicating that a current throat disability may be related to his service-connected residuals of tonsillectomy.  The Board further noted, however, that although VA examinations had previously been obtained on this matter, it was still unclear as to the exact nature and extent of the Veteran's current throat disability.  Accordingly, the examiner was to examine the Veteran and identify all current throat disabilities diagnosed at the examination or diagnosed in the record and provide opinions addressing direct and secondary service connection.

In March 2017, a VA examiner examined the Veteran and diagnosed him with only chronic laryngitis.  In a July 2017 addendum, the examiner opined that "[t]he only throat disability that is diagnosed is the chronic laryngitis for which the Veteran is already service connected.  There is no other throat disability on which to opine."  (The Veteran's service-connected residuals of tonsillectomy are rated under 38 C.F.R. § 4.97, Diagnostic Code 6516, applicable to chronic laryngitis.)

The evidence shows that the Veteran has described his current throat disability, which arises from an August 2006 claim, as involving symptoms of dysphagia and choking.  See, e.g., March 2017 VA examination; September 2014 VA treatment record; January 2011 Board hearing.  In a December 2010 opinion, private examiner Dr. Pitocchi noted that the Veteran experiences symptoms including dysphagia and choking which he opined were related to service.  In addition, in a January 2007 private treatment record, the Veteran has also described a sensation of a knot in his neck and a November 2006 thyroid sonogram noted an impression of a benign multinodular goiter and a solid nodule on the right side separate from the thyroid gland.

As such, the evidence indicates that there are disorders other than chronic laryngitis that have been present during the appeal period or proximate thereto.  Accordingly, the VA examiner's July 2017 opinion that the Veteran has no current throat disability other than laryngitis is inadequate and an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file to the examiner who prepared the March 2017 VA opinion regarding the heart, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first indicate whether there is any current heart disability that clearly and unmistakably pre-existed service, and if so whether it was clearly and unmistakably not aggravated by service.  In other words if it pre-existed service was any worsening due to the natural progression of the disease.

If the Veteran's heart disability did not clearly and unmistakably pre-exist service, or it worsened in service and was aggravated, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disability began in service, was caused by service, or is otherwise related to service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that any current heart disability was caused or aggravated by service-connected disability.  In answering this question, the examiner is advised that the Veteran is service connected for cervical spine degenerative disc and joint disease but he is not service connected for a lumbar spine disability.  He is also service-connected for sleep apnea.  The examiner should address Dr. Pitocchi's December 2012 opinion relating recurrent neck traumas to his heart disorders.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

2.  Forward the entire claims file to the examiner who prepared the March 2017 examination and July 2017 VA opinion regarding a throat disability, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner is requested to identify all current throat disability(ies) diagnosed at the examination, or diagnosed in the record.  In answering this question, the examiner should consider the Veteran's reports of dysphagia, choking, and a sensation of a knot in his neck, as well as the November 2006 thyroid sonogram showing a goiter and a nodule on the thyroid.

Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current throat disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed throat disability was caused and/or aggravated by his service-connected residuals of tonsillectomy.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


